







Exhibit 10.1
THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

--------------------------------------------------------------------------------



September 23, 2019
Business Confidential Proprietary Information
Ms. Maria N. Vladimirova
Deputy General Director for Commerce
TENEX, Joint Stock Company
28, bld. 3, Ozerkovskaya nab.
Moscow, 115484, Russia
Re: 1.
Enriched Product Transitional Supply Contract, dated March 23, 2011, between
Joint Stock Company “TENEX” (“TENEX”) and United States Enrichment Corporation
(“USEC”), TENEX Contract No. 08843672/110033-051, USEC Contract No.
EC-SC01-11-UE-03127 (the “Contract”)

2.
Letter Agreement, between TENEX and USEC, dated August 1, 2016, (the “Feed
Letter Agreement”)

3.
Letter Agreement, between TENEX and USEC, dated June 12, 2018, amending the Feed
Letter Agreement (the “Letter Agreement Amendment-1”)

4.
Letter Agreement, between TENEX and USEC, dated September 28, 2018, amending the
Feed Letter Agreement (the “Letter Agreement Amendment-2”)

Dear Ms. Vladimirova:
United States Enrichment Corporation (“USEC”) proposes that, by execution of
this letter agreement and notwithstanding anything to the contrary in the
Contract (also referred to as the “TSC” in the other agreements referenced
above) or in the other agreements referenced above, TENEX, Joint-Stock Company
(formerly, known as Joint Stock Company “TENEX”) and USEC hereby agree to
implement the Feed Letter Agreement, as amended by the Letter Agreement
Amendment-1 and Letter Agreement Amendment-2 (the “Amended Feed Letter
Agreement”), in 2019 and beyond, as follows:
1.
For purpose of this letter agreement and the Amended Feed Letter Agreement, the
term “Limit” shall mean the maximum (at any moment of time within the applicable
period stipulated below) amount of Related Natural Uranium eligible to be
outstanding Deferred Amounts under the Amended Feed Letter Agreement in 2019 and
2020. The following statements are provided for clarification:

(a)
The term “Deferred Amount” is defined in the Amended Feed Letter Agreement and
means the amount of Related Natural Uranium that USEC may elect not to Deliver
on the Feed Delivery Deadline or Feed Deadline Date (as both terms are defined
in Section 7.03(a) of the Contract), which is the date when the Related Natural
Uranium is due for Delivery under the Contract but instead to elect to Deliver,
[****] permitted by the Contract, the Amended Feed Letter Agreement or this
letter agreement, on or before the end of the Extension Period (as defined in
Paragraph 1 of the Amended Feed Letter Agreement) applicable to such Deferred
Amount.

(b)
USEC’s right to defer Delivery of such Related Natural Uranium is subject to
[****].










--------------------------------------------------------------------------------





(c)
A Deferred Amount is considered to be “outstanding” for so long as it has not
been Delivered to TENEX.

2.
Notwithstanding anything to the contrary in Paragraph 3 of the Amended Feed
Letter Agreement, the Limit at any time during the period through December 31,
2019 shall be equal to [****] KgU. Starting January 1, 2020, the Limit in 2020
shall be [****]







3.
For avoidance of doubt, as Deferred Amounts that were deferred in 2019 are
Delivered to TENEX in 2020, USEC shall be permitted to defer Deliveries of
Related Natural Uranium with respect to Deliveries of Related EUP in 2020,
provided that, at no point in time shall the total outstanding Deferred Amounts
exceed the Limit that is then applicable under Paragraph 2 of this letter
agreement.

4.
Upon the expiration of the Limit in point (iv) of Paragraph 2 above at the end
of the fourth quarter of 2020, USEC may not defer Deliveries of Related Natural
Uranium with respect to Deliveries of Related EUP to be made under the Contract
in 2021. Further, the Deferred Amounts that are outstanding as of December, 31,
2020 with respect to Deliveries of Related EUP made in 2020 shall be Delivered
by USEC to TENEX in 2021 not later than the end of the Extension Period
applicable to such Deferred Amounts and subject, in all cases, to continued
payment of the Deferral Fee until such Deferred Amounts are Delivered to TENEX.

5.
Notwithstanding Paragraph 2 of the Amended Feed Letter Agreement, beginning from
the date of this letter agreement through July 1, 2020, USEC shall have the
right to Deliver, [****].







6.
In addition to USEC’s right to Deliver [****] under Paragraph 5 of this letter
agreement and notwithstanding Paragraph 2 of the Amended Feed Letter Agreement,
USEC shall have the right to Deliver [****]













7.
[****]





8.
The Parties further agree that the second, fourth and fifth paragraphs of Letter
Agreement Amendment-2 shall continue to apply. Further, the third paragraph of
Letter Agreement Amendment-2, which shall continue to apply, shall be modified
as follows: (a) the phrase “through December 31, 2019” shall be replaced with
“through December 31, 2020”, and (b) the phrase “in 2018 and 2019 Delivery
Years” shall be replaced with “in the 2018, 2019, 2020 and 2021 Delivery Years.”

9.
For the avoidance of doubt, each Party shall fully comply with its obligations
under this letter agreement and the Amended Feed Letter Agreement. This includes
(i) the obligation of USEC to Deliver all Deferred Amounts not later than the
end of the Extension Period applicable to such Deferred Amounts and to [****]

and (ii) the obligation of TENEX to accept Book Transfers of Related Natural
Uranium and Deferred Amounts in accordance with the Contract, the Amended Feed
Letter Agreement and this letter agreement and to [****].







--------------------------------------------------------------------------------







This letter agreement supplements and amends the Amended Feed Letter Agreement
and the Contract. Unless it expressly states that it applies notwithstanding a
contrary provision of the Contract or the Amended Feed Letter Agreement, this
letter agreement shall control to the extent that it is not consistent with an
express term of the Contract or the Amended Feed Letter Agreement. All
capitalized terms not defined in this letter agreement shall have the meanings
ascribed to such terms under the Contract or the Amended Feed Letter Agreement.
Please indicate your agreement to all the above by signing on behalf of TENEX in
the space provided below. Upon signature by TENEX, this letter agreement shall
be effective as of date this letter is signed by both Parties. The letter
agreement may be signed in counterparts and delivered by any of the means
permitted by Section 16.01 of the Contract, including by electronic mail in
Adobe portable document format (.pdf) to the electronic mail addresses in
Section 16.01. A counterpart document (including in .pdf format) signed by a
Party shall constitute an original and all such signed counterparts assembled
together shall constitute a fully executed agreement.
Sincerely,
/s/ Elmer W. Dyke
Elmer W. Dyke


Signed on behalf of the TENEX, Joint-Stock Company




/s/ Ivan Gavrilev                    
(signature)


Ivan Gavrilev                    
(name)


Acting Deputy General Director of Commerce    
(title)


September 25, 2019                
(date)





